Exhibit 99.2 The unaudited pro forma condensed consolidated balance sheet and statement of operations reflects amounts as if the transaction had occurred on December 31, 2012. As a result of this business combination, Mid Americas Corp. (“Mid Americas”) became a wholly owned subsidiary of the Company. The information presented in the unaudited pro forma combined financial statements does not purport to represent what the financial position or results of operations would have been had the acquisition occurred as of December 31, 2012, nor is it indicative of future financial position or results of operations.You should not rely on this information as being indicative of the historical results that would have been achieved had the companies always been combined, or the future result that the combined company will experience after the Exchange Transaction is consummated. The pro forma adjustments are based upon available information and certain assumptions that the Company believes is reasonable under the circumstances. The unaudited pro forma financial statements should be read in conjunction with the accompanying notes and assumptions and the historical financial statements of the Company and Mid Americas. SWINGPLANE VENTURES, INC. (An Exploration Stage Corporation) PROFORMA CONSOLIDATED BALANCE SHEET December 31, 2012 (UNAUDITED) The Company Mid Americas Adjustments Note Pro Forma Assets Current Cash $ $ - $ Prepaid expenses - Total current assets - - Investment in Mineral Property Option - Total assets $ Liabilities Accounts payable and accrued liabilities $ $ $ Accrued interest - Accounts payable -related party - Short term loans - Total current liabilities Stockholders’ Equity (Deficit) Preferred stock: $0.001 par value preferred shares - - 5,000 (a ) 5,000 Capital stock - $0.001 par value common shares 435,000 50,000 (50,000 ) (a ) 535,000 Shares held for cancellation ) - ) Additional paid-in capital ) ) (a ) Deficit accumulated during the exploration stage ) ) (b ) ) Total stockholders’ equity (deficit) ) - Total liabilities and stockholders’ equity (deficit) $ $ $ - $ 2 SWINGPLANE VENTURES, INC. (An Exploration Stage Corporation) PROFORMA CONSOLIDATED STATEMENTS OF OPERATIONS For the period ended December 31, 2012 (UNAUDITED) The Company Mid Americas Adjustments Pro Forma REVENUE - OPERATING EXPENSES Professional fees $ $ - $ - $ Consulting fees - Legal fees - - Management fees – related party - - Property investigation expenses - - Incorporation costs - Other general and administrative expenses - - OPERATING LOSS ) ) - ) Interest expense ) - - ) NET LOSS $ ) $ ) $ - $ ) Pro Forma adjustments: (a) Reflects the effect ofthe business combination on the acquisition of Mid Americas for the impact of the issuance of a total of 100,000,000 shares of the Company’s common stock and 5,000,000 shares of the Company’s preferred stock in exchange for all issued and outstanding 5,000 shares of Mid Americas. (b) Transfer of the accumulated deficit during the exploration stage to additional paid in capital. 3
